DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 8 March 2019. It is noted, however, that applicant has not filed a certified copy of the Indian application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 30 March 2020 has been reconsidered in view of the submission of the translation of the CN document previously lined through on 2 May 2022.  All documents on the 30 March 2020 IDS have been considered.  

Response to Arguments
Applicant’s arguments, filed with respect to the drawing objections have been fully considered and are persuasive in view of the Amendment to the drawings and specification, with the exception of the objection concerning the “tank”.  Accordingly, the drawing objections, except as presented below, have been withdrawn. 
Applicant's arguments filed with respect to the claim interpretation under 35 U.S.C. 112(f) have been fully considered but they are not persuasive.  The limitations in question clearly invoke 112(f) since they include a generic placeholder coupled with functional language.  The written description rejections have been withdrawn in view that Applicant’s incorporation by reference appears to define sufficient structure.  The indefiniteness rejections are maintained in that specific structure(s) corresponding to the “water distribution system” are not clearly linked to the term in the specification.  
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(a) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(a) have been withdrawn.  Please see below for new grounds of rejection under 35 U.S.C. 112(a), necessitated by Amendment.   
Applicant's arguments filed with respect to the rejections under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. With respect to the rejections pertaining to the numerical conventions used in the claims, Examiner notes that since the numerical conventions in the disclosure do not match with those used in the claims, the clarity issue remains.  With respect to the clarity regarding the 112(f) limitations, Examiner notes that since both terms require “water distribution system” and since “water distribution system” is not clearly linked to specific corresponding structure(s), the clarity issue remains.  Please see also below for new grounds of rejection under 35 U.S.C. 112(b), necessitated by Amendment.  
Applicant’s arguments concerning the prior art rejections have been considered but are moot.  Applicant is arguing about limitations added to the claims in an amendment, which are addressed by the new grounds of rejection, necessitated by Amendment, below.  Regarding the claimed efficiency, Examiner notes that since the steps/structures claimed are met by the prior art, the combination is deemed capable of meeting the claimed efficiency absent additional evidence to the contrary.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the water tank of claims 2, 3, 11, 13, and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  the “.” before “first” appears to be in error.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “indirect evaporative cooling heat exchanger system” and “water distribution system”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the case of “indirect evaporative cooling heat exchanger system”, per paragraph [0009] an indirect evaporative cooling heat exchanger system is a combination of a “subsystem” and an indirect evaporative cooling heat exchanger.  The “subsystem” is then defined as including the water tank, a pump and a water distribution system (paragraph [0009]).  The water distribution system is never clearly linked to structure(s) in the disclosure  Accordingly, please see below.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Limitation “wherein a blower motor combination located at an exit of second stage secondary air from the second stage indirect evaporative cooling heat exchanger system is not used” does not appear to be supported by the disclosure as filed.  To the extent Applicant may have intended is not present, see below regarding clarity.  
Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Limitation “wherein the second stage indirect evaporative cooling heat exchanger system is smaller than the first stage indirect evaporative cooling heat exchanger system” does not appear to be supported by the disclosure as filed since the text of the disclosure does not appear to support different “size”, and drawings in patent applications may not be to scale.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 10, 11, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “indirect evaporative cooling heat exchanger system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see above). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-3, 10-11, and 16-18 are rejected insofar as they are dependent on claim 1 and therefore include the same error(s). 

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “water distribution system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 3 is rejected insofar as is dependent on claim 2 and therefore include the same error(s).  

 Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “water distribution system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In addition, claim 3 includes the limitations “a second water tank”, “a second pump”, and “a second water distribution system”.  This is unclear in view that it appears Applicant is claiming more than one tank, pump, and distribution system for the second stage indirect evaporative cooling heat exchanger system, particularly in view that the disclosure does not repeat this naming convention.  Examiner interprets the claim that only one tank, pump, and distribution system are intended for the second stage indirect evaporative cooling heat exchanger system.  

Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “indirect evaporative cooling heat exchanger system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 11 is rejected insofar as is dependent on claim 10 and therefore include the same error(s).  

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “water distribution system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In addition, claim 11 includes the limitations “a third water tank”, “a third pump”, and “a third water distribution system”.  This is unclear in view that it appears Applicant is claiming more than one tank, pump, and distribution system for the third stage indirect evaporative cooling heat exchanger system, particularly in view that the disclosure does not repeat this naming convention.  Examiner interprets the claim that only one tank, pump, and distribution system are intended for the third stage indirect evaporative cooling heat exchanger system.  

Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “indirect evaporative cooling heat exchanger system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 13-15 are rejected insofar as they are dependent on claim 12 and therefore include the same error(s). 

Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “water distribution system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 3 is rejected insofar as is dependent on claim 2 and therefore include the same error(s).  

 Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “water distribution system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In addition, claim 14 includes the limitations “a second water tank”, “a second pump”, and “a second water distribution system”.  This is unclear in view that it appears Applicant is claiming more than one tank, pump, and distribution system for the second stage indirect evaporative cooling heat exchanger system, particularly in view that the disclosure does not repeat this naming convention.  Examiner interprets the claim that only one tank, pump, and distribution system are intended for the second stage indirect evaporative cooling heat exchanger system.  

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “indirect evaporative cooling heat exchanger system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “wherein a blower motor combination located at an exit of the second stage secondary air from the second stage indirect evaporative cooling heat exchanger system is not used”.  Does this mean the blower is not present, or that it may be present but not used?  Examiner has attempted to apply prior art below as best the claim limitation can be understood as presented.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Peri (US 3,877,244: previously cited) in view of Salem et al. (US 2020/0149767).
Regarding claim 1, De Peri discloses a multistage indirect evaporative cooling system (see at least Abstract) comprising: 
a first stage indirect evaporative cooling heat exchanger system (see at least Annotated Figure, below); 
a first blower motor combination configured to pull first stage primary air through the first stage indirect evaporative cooling heat exchanger system (see at least Annotated Figure, below); 
a second blower motor combination located at an exit of first stage secondary air from the first stage indirect evaporative cooling heat exchanger system and configured to pull first stage secondary air through the first stage indirect evaporative cooling heat exchanger system (see at least Annotated Figure, below); and, 
a second stage indirect evaporative cooling heat exchanger system (see at least Annotated Figure, below); 
De Peri does not disclose the first blower motor combination being located between the first stage indirect evaporative cooling heat exchanger system and the second stage indirect evaporative cooling heat exchanger system, though Examiner notes that given the modular nature of De Peri, it appears that the module positioned after the second stage indirect evaporative cooling heat exchanger system could be placed between the first stage indirect evaporative cooling heat exchanger system and the module “Z”; nor does De Peri disclose wherein the .first blower motor combination pulls the first stage primary air through the first stage indirect evaporative cooling heat exchanger system in a substantially straight linear direction and pushes the first portion of the first stage primary air, referred to as the second stage primary air, in the substantially straight linear direction. 
It is noted that there are only a finite number of locations for providing a blower fan between stages in a cooling system.  In this regard, it is noted that Salem et al. teaches another evaporative cooling system having a first blower motor combination being located between a first stage heat exchanger system and a second stage heat exchanger system (see at least Figure 5, blower between the first stage evaporative cooling heat exchanger system and the second stage evaporative cooling heat exchanger system; paragraph [0028]); wherein the .first blower motor combination pulls the first stage primary air through the first stage indirect evaporative cooling heat exchanger system in a substantially straight linear direction and pushes the first portion of the first stage primary air, referred to as the second stage primary air, in the substantially straight linear direction (see at least paragraph [0028]: at least a portion of the first stage primary air is pulled through the first stage evaporative cooling heat exchanger system in a straight direction and is pushed through the second stage evaporative cooling heat exchanger system in the same straight direction).   
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of De Peri with the first blower motor combination being located between the first stage indirect evaporative cooling heat exchanger system and the second stage indirect evaporative cooling heat exchanger system; wherein the .first blower motor combination pulls the first stage primary air through the first stage indirect evaporative cooling heat exchanger system in a substantially straight linear direction and pushes the first portion of the first stage primary air, referred to as the second stage primary air, in the substantially straight linear direction, since, as taught by Salem et al., such is a suitable and known location for providing a blower motor combination in a cooling system (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of use when air is warm but not humid (see at least paragraph [0028]). 
The combination of De Peri and Horie et al. further discloses the first blower motor combination also being configured to push a first portion of the first stage primary air through the second stage indirect evaporative cooling heat exchanger system as second stage primary air, and to push a second portion of the first stage primary air through the second stage indirect evaporative heat exchanger system as second stage secondary air (see at least De Peri Annotated Figure; Horie et al. paragraphs [0025]; [0028]: locating the first blower motor fan of De Peri as disclosed by Horie et al. will result in the claimed airflow configuration).

Regarding claim 2, De Peri further discloses wherein the first stage indirect evaporative cooling heat exchanger system comprises: a first stage indirect evaporative cooling heat exchanger (column 5, lines 15-24); 2Application No.: 16/811,419Restriction Requirement dtd. 10-21-21Response to Restriction Requirementa first water tank (see at least Figures 1-4, pan #24); a first pump (see at least Figures 1-4, pump #23); and a first water distribution system (see at least liquid distributing means #B; column 5, lines 27-30); the first pump providing water from the first tank to the first water distribution system (see at least column 5, lines 25-27); the first water distribution system configured to provide moisture to the first stage secondary air (see at least column 5, lines 25-27: Examiner notes that each module X includes the above components).  
Regarding claim 3, De Peri further discloses wherein the second stage indirect evaporative cooling heat exchanger system comprises: a second stage indirect evaporative cooling heat exchanger (column 5, lines 15-24); a second water tank (see at least Figures 1-4, pan #24); a second pump (see at least Figures 1-4, pump #23); and a second water distribution system (see at least liquid distributing means #B; column 5, lines 27-30); the second pump providing water from the second tank to the second water distribution system (see at least column 5, lines 25-27); the second water distribution system configured to provide moisture to the second stage secondary air (see at least column 5, lines 25-27: Examiner notes that each module X includes the above components).
Regarding claim 10, De Peri in view of Salem et al. does not disclose further comprising: a third stage indirect evaporative cooling heat exchanger system; a third blower motor combination located between the second stage indirect evaporative cooling heat exchanger system and the third stage indirect evaporative cooling heat exchanger system; the third blower motor combination ; the third blower motor combination also being configured to push a first portion of the second stage primary air through the third stage indirect evaporative cooling heat exchanger system as third stage primary air, and to push a second portion of the second stage primary air through the third stage indirect evaporative heat exchanger system as third stage secondary air.
However, providing De Peri in view of Salem et al. with further comprising: a third stage indirect evaporative cooling heat exchanger system; a third blower motor combination located between the second stage indirect evaporative cooling heat exchanger system and the third stage indirect evaporative cooling heat exchanger system; the third blower motor combination ; the third blower motor combination also being configured to push a first portion of the second stage primary air through the third stage indirect evaporative cooling heat exchanger system as third stage primary air, and to push a second portion of the second stage primary air through the third stage indirect evaporative heat exchanger system as third stage secondary air would involve only duplication of the first blower motor combination of the combination of De Peri in view of Horie et al. (see above), the plenum module “Z”, and the second stage indirect evaporative cooling heat exchanger system, which is contemplated by the modular nature of the De Peri system (see at least column 4, lines 52-56).  
 It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of De Peri in view of Salem et al. with further comprising: a third stage indirect evaporative cooling heat exchanger system; a third blower motor combination located between the second stage indirect evaporative cooling heat exchanger system and the third stage indirect evaporative cooling heat exchanger system; the third blower motor combination; the third blower motor combination also being configured to push a first portion of the second stage primary air through the third stage indirect evaporative cooling heat exchanger system as third stage primary air, and to push a second portion of the second stage primary air through the third stage indirect evaporative heat exchanger system as third stage secondary air, since it has been held that mere duplication of the essential working parts of a prior art device involves only routine skill in the art (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)) and since provision of additional modules is directly contemplated by De Peri (see at least column 4, lines 52-56): the provision of additional modules would allow for the predictable benefit of allowing the system to be tailored to a greater cooling demand.
Regarding claim 11, De Peri as modified above further discloses wherein the third stage indirect evaporative cooling heat exchanger system comprises: a third stage indirect evaporative cooling heat exchanger (column 5, lines 15-24); a third water tank (see at least Figures 1-4, pan #24); a third pump (see at least Figures 1-4, pump #23); and a third water distribution system (see at least liquid distributing means #B; column 5, lines 27-30); the third pump providing water from the third tank to the third water distribution system (see at least column 5, lines 25-27); the third water distribution system configured to provide moisture to the third stage secondary air (see at least column 5, lines 25-27: Examiner notes that each module X includes the above components).
Regarding claim 16, De Peri does not disclose wherein a blower motor combination located at an exit of second stage secondary air from the second stage indirect evaporative cooling heat exchanger system is not used.  However, De Peri as modified above further discloses wherein a blower motor combination located at an exit of second stage secondary air from the second stage indirect evaporative cooling heat exchanger system is not used (see at least Salem et al. Figure 5; paragraphs [0028]; [0026]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of De Peri with wherein a blower motor combination located at an exit of second stage secondary air from the second stage indirect evaporative cooling heat exchanger system is not used, as taught by Salem et al., to improve the system of De Peri by allowing for lower energy consumption (see at least Salem et al. paragraph [0026]).   Additionally/Alternatively, it would have been obvious to provide the system of De Peri with wherein a blower motor combination located at an exit of second stage secondary air from the second stage indirect evaporative cooling heat exchanger system is not used, since it has been held that omission of an element and its function is obvious if the function of the element is not desired (see Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
Regarding claim 17, The combination of De Peri and Salem et al. is silent regarding wherein a wet bulb efficiency of greater than 80% is obtained.  However, in view that the claimed structural limitations are met by the combination (see rejection(s) above), the combination of De Peri and Salem et al. is deemed capable of meeting the claimed efficiency.  

Regarding claim 18, De Peri does not disclose wherein the second stage indirect evaporative cooling heat exchanger system is smaller than the first stage indirect evaporative cooling heat exchanger system. However, De Peri as modified above further discloses wherein the second stage indirect evaporative cooling heat exchanger system is smaller than the first stage indirect evaporative cooling heat exchanger system (see at least Salem et al. see at least Salem et al. Figure 5; paragraphs [0028]; [0026]: The second stage is smaller than the first stage in that it has a lower cooling capacity than the first stage.)  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of De Peri with wherein the second stage indirect evaporative cooling heat exchanger system is smaller than the first stage indirect evaporative cooling heat exchanger system, as taught by Salem et al., to improve the system of De Peri by allowing for lower energy consumption (see at least Salem et al. paragraph [0026]).  Alternatively/Additionally, it would have been obvious to one having ordinary skill in the art to provide the system of De Peri with wherein the second stage indirect evaporative cooling heat exchanger system is smaller than the first stage indirect evaporative cooling heat exchanger system, since it has been held that changes in size are within the level of ordinary skill in the art (see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device): in this case, merely changing the size/scale of the first/second stage of De Peri would cause the device to operate in the same manner but with reduced capacity.

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Peri (US 3,877,244: previously cited) in view of Salem et al. (US 2020/0149767).
Regarding claim 12, De Peri discloses a method for achieving an efficiency of greater than 82% in a multi-stage indirect evaporative cooling system, the method comprising:  
placing a second blower motor combination at an exit location of the first stage secondary air (see at least Annotated Figure, below); pulling, using the first blower motor combination, first stage primary air through the first stage evaporative cooling heat exchanger system (see at least Annotated Figure, below); 
pulling, using the second blower motor combination, first stage secondary air through the first stage indirect evaporative cooling heat exchanger system (see at least Annotated Figure, below).
De Peri does not disclose placing a first blower motor combination between a first stage indirect evaporative cooling heat exchanger system and a second stage indirect evaporative cooling heat exchanger system, though Examiner notes that given the modular nature of De Peri, it appears that the module positioned after the second stage indirect evaporative cooling heat exchanger system could be placed between the first stage indirect evaporative cooling heat exchanger system and the module “Z”, nor does De Peri disclose wherein the .first blower motor combination pulls the first stage primary air through the first stage indirect evaporative cooling heat exchanger system in a substantially straight linear direction and pushes the first portion of the first stage primary air, referred to as the second stage primary air, in the substantially straight linear direction.
It is noted that there are only a finite number of locations for providing a blower fan between stages in a cooling system.  In this regard, it is noted that Salem et al. teaches another evaporative cooling method involving placing a first blower motor combination between a first stage indirect evaporative cooling heat exchanger system and a second stage indirect evaporative cooling heat exchanger system (see at least Figure 5, blower between the first stage evaporative cooling heat exchanger system and the second stage evaporative cooling heat exchanger system; paragraph [0028]); wherein the .first blower motor combination pulls the first stage primary air through the first stage indirect evaporative cooling heat exchanger system in a substantially straight linear direction and pushes the first portion of the first stage primary air, referred to as the second stage primary air, in the substantially straight linear direction (see at least paragraph [0028]: at least a portion of the first stage primary air is pulled through the first stage evaporative cooling heat exchanger system in a straight direction and is pushed through the second stage evaporative cooling heat exchanger system in the same straight direction).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of De Peri with placing a first blower motor combination between a first stage indirect evaporative cooling heat exchanger system and a second stage indirect evaporative cooling heat exchanger system; wherein the .first blower motor combination pulls the first stage primary air through the first stage indirect evaporative cooling heat exchanger system in a substantially straight linear direction and pushes the first portion of the first stage primary air, referred to as the second stage primary air, in the substantially straight linear direction, since, as taught by Salem et al., such is a suitable and known location for providing a blower motor combination in a cooling system (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of use when air is warm but not humid (see at least paragraph [0028]). 
The combination of De Peri and Salem et al. further discloses pushing, using the first blower motor combination, a first portion of the first stage primary air through the second stage indirect evaporative cooling heat exchanger system, as second stage primary air (see at least De Peri Annotated Figure; Salem et al. paragraph [0028]: locating the first blower motor fan of De Peri as disclosed by Salem et al. will result in the claimed airflow); and pushing, using the first stage blower motor combination, a second portion of the first stage primary air through the second stage indirect evaporative cooling heat exchanger system as second stage secondary air (see at least De Peri Annotated Figure; Salem et al. paragraph [0028]: locating the first blower motor fan of De Peri as disclosed by Salem et al. will result in the claimed airflow). 
The combination of De Peri and Salem et al. is silent regarding wherein the efficiency of greater than 82% is obtained, however, in view that the method steps and structural limitations are met by the combination, the combination of De Peri and Salem et al. is deemed capable of meeting the claimed efficiency.  

Regarding claim 13, De Peri further discloses wherein the first stage indirect evaporative cooling heat exchanger system comprises: a first stage indirect evaporative cooling heat exchanger (column 5, lines 15-24); 2Application No.: 16/811,419Restriction Requirement dtd. 10-21-21Response to Restriction Requirementa first water tank (see at least Figures 1-4, pan #24); a first pump (see at least Figures 1-4, pump #23); and a first water distribution system (see at least liquid distributing means #B; column 5, lines 27-30); the first pump providing water from the first tank to the first water distribution system (see at least column 5, lines 25-27); the first water distribution system configured to provide moisture to the first stage secondary air (see at least column 5, lines 25-27: Examiner notes that each module X includes the above components).  
Regarding claim 14, De Peri further discloses wherein the second stage indirect evaporative cooling heat exchanger system comprises: a second stage indirect evaporative cooling heat exchanger (column 5, lines 15-24); a second water tank (see at least Figures 1-4, pan #24); a second pump (see at least Figures 1-4, pump #23); and a second water distribution system (see at least liquid distributing means #B; column 5, lines 27-30); the second pump providing water from the second tank to the second water distribution system (see at least column 5, lines 25-27); the second water distribution system configured to provide moisture to the second stage secondary air (see at least column 5, lines 25-27: Examiner notes that each module X includes the above components).
Regarding claim 15, De Peri in view of Salem et al. does not disclose placing a third blower motor combination between the second stage indirect evaporative cooling heat exchanger system and a third stage indirect evaporative cooling heat exchanger system; pulling, using the third blower motor combination, second stage primary air through the second stage evaporative cooling heat exchanger system; pushing, using the third blower motor combination, a first portion of the second stage primary air through the third stage indirect evaporative cooling heat exchanger system, as third stage primary air; and pushing, using the third stage blower motor combination, a second portion of the second stage primary air through the third stage indirect evaporative cooling heat exchanger system stage as third stage secondary air.
However, providing De Peri in view of Salem et al. with placing a third blower motor combination between the second stage indirect evaporative cooling heat exchanger system and a third stage indirect evaporative cooling heat exchanger system; pulling, using the third blower motor combination, second stage primary air through the second stage evaporative cooling heat exchanger system; pushing, using the third blower motor combination, a first portion of the second stage primary air through the third stage indirect evaporative cooling heat exchanger system, as third stage primary air; and pushing, using the third stage blower motor combination, a second portion of the second stage primary air through the third stage indirect evaporative cooling heat exchanger system stage as third stage secondary air would involve only duplication of the first blower motor combination of the combination of De Peri in view of Salem et al. (see above), the plenum module “Z”, and the second stage indirect evaporative cooling heat exchanger system, which is contemplated by the modular nature of the De Peri system (see at least column 4, lines 52-56).  
 It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of De Peri in view of Salem et al. with placing a third blower motor combination between the second stage indirect evaporative cooling heat exchanger system and a third stage indirect evaporative cooling heat exchanger system; pulling, using the third blower motor combination, second stage primary air through the second stage evaporative cooling heat exchanger system; pushing, using the third blower motor combination, a first portion of the second stage primary air through the third stage indirect evaporative cooling heat exchanger system, as third stage primary air; and pushing, using the third stage blower motor combination, a second portion of the second stage primary air through the third stage indirect evaporative cooling heat exchanger system stage as third stage secondary air, since it has been held that mere duplication of the essential working parts of a prior art device involves only routine skill in the art (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)) and since provision of additional modules is directly contemplated by De Peri (see at least column 4, lines 52-56): the provision of additional modules would allow for the predictable benefit of allowing the system to be tailored to a greater cooling demand.


    PNG
    media_image1.png
    816
    664
    media_image1.png
    Greyscale




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763